      Case 4:19-cv-06013-JST Document 108-1 Filed 06/23/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                               NORTHERN DISTRICT OF CALIFORNIA
10
     STATE OF CALIFORNIA, et al.,
11
                                             Plaintiffs, Case No: 4:19-cv-06013-JST
12
                     v.                                      Related Cases: No. 4:19-cv-05206-JST
13                                                                          No. 4:19-cv-06812-JST
14   DAVID BERNHARDT, et al.,
                                                       [PROPOSED] CASE MANAGEMENT
15                                         Defendants, ORDER
16                   and
17
     STATE OF ALABAMA, et al.,
18

19                              Intervenor-Defendants.
20

21           The JOINT CASE MANAGEMENT STATEMENT submitted by the parties is approved
22   as the Case Management Order for this case, and all parties shall comply with its provisions. The
23   June 30, 2020 case management conference is hereby vacated.
24   IT IS SO ORDERED.
25

26    Dated:
                                                             The Honorable Jon S. Tigar
27                                                           U.S. District Court Judge

28                                                       1


     [Proposed] Case Management Order - Case No. 4:19-cv-06013-JST
